DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/12/2022, with respect to Claim Objections, have been fully considered and are persuasive.  The Claim Objection of claim 15 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-15, as amended, has been withdrawn. 
Applicant's arguments filed on Page 9, Paragraph 3, with respect to 35 USC 103 rejection of claim 1, have been fully considered but they are not persuasive. Applicant has emphasized that Roy does not teach “wherein the UAV is selected based on the route score assigned to the flight route” because applicant argues that “the UAV is already selected and the societal cost is only used to select a trajectory — not a UAV.” However, for example, Roy teaches in Paragraph 0156-0160 and Figure 8 that the method 800 involves first “receiving societal consideration data for a plurality of geographic areas over which UAVs are deployable. In one example, the plurality of geographic areas may be a plurality of geographic areas in which service is provided by a fleet of UAVs…for each of one or more geographic areas of the plurality of geographic areas, a computing device may apply a cost function to one or more land-use indications for the geographic area to determine a societal-consideration of UAV flight over the geographic area…the computing device may then send an indication of the determined societal-consideration cost to a computer-based flight planner. For instance, the computing device may provide the determined societal-consideration costs for the one or more geographic areas to the flight planner module…the method 800 may further include determining a flight plan for a particular UAV using the determined societal-consideration costs. For instance, a computer-based flight planner may determine a flight plan between an origin and a destination that minimizes the societal-consideration costs incurred due to UAV flight over the plurality of geographic areas.” This teaching showcases that the UAV is not “already” selected and that it is “only used to select a trajectory.” The societal consideration of UAV (at this block, the UAV is not selected. Rather, the UAV in this context is referred to, generally, out of the “fleet of UAVs” that service the plurality of geographic areas) flight over the geographic area is determined. This indicates that the societal consideration is associated with the flight route. The determined societal-consideration cost is then used to further determine a flight plan for a particular UAV. This particular UAV is one that is inherently selected based on the societal consideration cost since the societal consideration cost is used to make that determination. 
In another example, Paragraph 0152 teaches that “the flight planner module 714 may solve an optimization problem to determine a trajectory having the minimum cost, and output that trajectory as the flight plan for the UAV.” This indicates that the societal-consideration cost is associated or “assigned to” a trajectory. A UAV is then inherently selected when being given the flight plan, which is based on the societal consideration cost. 
As indicated by the applicant, Roy teaches in Paragraph 0131 that computer-based flight planner may then compute a societal-consideration cost for various candidate trajectories based on the societal-consideration costs of the different areas over which the trajectory would take a UAV. And the computer-based flight planner may then select a trajectory having a minimum societal-consideration cost. Roy goes on to teach in Paragraph 0133 that “the loss function may map a trajectory (e.g., a series of waypoints) to a real number that intuitively represents a “cost” associated with the trajectory…The computer-based flight planner may then solve an optimization problem to determine a trajectory having the minimum cost, and output that trajectory as the flight plan for the UAV.” The societal consideration cost is associated or “assigned” to the trajectory first and then, based on this cost, the flight plan is output for the UAV, which has inherently been selected. Determining a flight plan for a particular UAV is equivalent to selecting that UAV to travel along the trajectory. The aspect of “selecting” a UAV is claimed broadly and has been interpreted accordingly. If applicant is referring to a particular procedure or criteria that involves selecting a UAV in a more narrow and specified manner, Examiner suggests reciting the claims as such. 
In response to applicant’s arguments on Page 9 Paragraph 4, please discussion of claim 1 above.
Applicant's arguments on Page 10 Paragraphs 1-2 have been fully considered but they are not persuasive. Roy teaches in Paragraph 0028 that “the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas, information regarding vulnerable populations (e.g., schools, hospitals, prisons, retirement communities, etc.), information regarding areas that would be especially disturbed by the noise of UAV travel, information regarding areas that should be avoided or preferred for safety reasons, and information regarding personal preferences for UAV travel (e.g. user-provided feedback), as well as information regarding weights corresponding to different types of land use that is used to determine societal-consideration costs of flying over respective geographic areas.” Roy goes on to teach in Paragraph 0135 that “In some instances, a flight plan determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. For example, a UAV may be configured to keep away from obstacles by at least a first distance when flying over high societal-consideration cost areas, but the UAV may be permitted to fly closer to obstacles when flying over rural areas having little or no social-consideration costs.” This teaching indicates that the societal-consideration cost is proportional to the distance that is maintained from the obstacles along the UAV’s flight plan. The proportionality of the societal consideration cost and the distance kept from obstacles corresponds to applicant’s claim 17 wherein the flight score is based on obstacles in the flight route, as broadly recited. 
Applicant's arguments on Page 10 Paragraphs 3-4 have been fully considered but they are not persuasive. Yarlagadda teaches “wherein the at least one processor is configured to determine the maximum distance of the flight route” in Paragraph 29 wherein “with particular reference to flight path 216(1), it will be appreciated that performing these relatively large course deviations will consume additional on-board energy resources (e.g. fuel and/or battery) and may also increase the overall flight time. Such considerations may be of particular importance under circumstances where (i) the on-board energy resources of the autonomous UAV 132 limit its flight time/range or (ii) the autonomous UAV 132 is required to perform a task within a particular time frame (e.g. delivery cargo with a certain time).” The flight range consists of a minimum and maximum range or distance of the flight route that the uav is able to traverse. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda (US 10679509 B1) in view of Roy (US9262929B1).
Regarding claim 1, Yarlagadda teaches a management device that manages a flight route of a plurality of unmanned aerial vehicles (UAVs), comprising at least one processor configured to: 
acquire a detection result of an obstacle by a first UAV including an obstacle detection function (see Paragraph 35 for the obstacle detection application 106 may analyze the computer vision footage 308 corresponding to the piloted UAV flights to identify obstacles and also to generate the obstacle characteristics data by determining notable characteristics of the obstacles).
Yarlagadda fails to explicitly teach and generate evaluation data of the flight route for selecting a UAV to fly on the flight route based on the detection result;  generate the evaluation data in which a route score is associated with the flight route, select a UAV to fly on the flight route; wherein the UAV is selected based on the route score assigned to the flight route and a flight score that is set for each UAV in advance; transmit the flight route to the selected UAV; wherein the selected UAV travels according to the flight route.
However, Roy teaches generate evaluation data of the flight route for selecting a UAV to fly on the flight route based on the detection result (see Paragraph 0060-0061 wherein central dispatch system 408 may keep track of which UAVs 404 are located at which local dispatch systems 410 , which UAVs 404 are currently available for deployment, and/or which services or operations each of the UAVs 404 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally or alternatively, each local dispatch system 410 may be configured to track which of its associated UAVs 404 are currently available for deployment and/or which services or operations each of its associated UAVs is configured for...In some cases, when central dispatch system 408 receives a request for UAV-related service from an access system 402 , central dispatch system 408 may select a specific UAV 404 to dispatch; see also Paragraph 0135 wherein a flight plan is determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. For example, a UAV may be configured to keep away from obstacles by at least a first distance when flying over high societal-consideration cost areas, but the UAV may be permitted to fly closer to obstacles when flying over rural areas having little or no social-consideration costs);
generate the evaluation data in which a route score is associated with the flight route, select a UAV to fly on the flight route (see Paragraph 0133 that “the loss function may map a trajectory (e.g., a series of waypoints) to a real number that intuitively represents a “cost” associated with the trajectory; see Paragraph 0151 wherein the flight planner module 714 may use determined societal-consideration costs for different geographic areas to create a flight plan for a particular UAV. In line with the discussion above, in some examples, the flight planner module 714 may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point. The flight planner module 714 may then compute a societal-consideration cost for various candidate trajectories based on the societal-consideration costs of the different areas over which the trajectory would take a UAV. And the flight planner module 714 may then select a trajectory having a minimum societal-consideration cost); 
wherein the UAV is selected based on the route score assigned to the flight route and a flight score that is set for each UAV in advance (see Paragraph 0156-0160 and Figure 8 wherein the method 800 involves first “receiving societal consideration data for a plurality of geographic areas over which UAVs are deployable. In one example, the plurality of geographic areas may be a plurality of geographic areas in which service is provided by a fleet of UAVs…for each of one or more geographic areas of the plurality of geographic areas, a computing device may apply a cost function to one or more land-use indications for the geographic area to determine a societal-consideration of UAV flight over the geographic area…the computing device may then send an indication of the determined societal-consideration cost to a computer-based flight planner. For instance, the computing device may provide the determined societal-consideration costs for the one or more geographic areas to the flight planner module…the method 800 may further include determining a flight plan for a particular UAV using the determined societal-consideration costs. For instance, a computer-based flight planner may determine a flight plan between an origin and a destination that minimizes the societal-consideration costs incurred due to UAV flight over the plurality of geographic areas.” This teaching showcases that the UAV is not “already” selected and that it is “only used to select a trajectory.” The societal consideration of UAV (at this block, the UAV is not selected. Rather, the UAV in this context is referred to, generally, out of the “fleet of UAVs” that service the plurality of geographic areas) flight over the geographic area is determined. This indicates that the societal consideration is associated with the flight route, in advance. The determined societal-consideration cost is then used to further determine a flight plan for a particular UAV. This particular UAV is one that is inherently selected based on the societal consideration cost since the societal consideration cost is used to make that determination. 
In another example, Paragraph 0152 teaches that “the flight planner module 714 may solve an optimization problem to determine a trajectory having the minimum cost, and output that trajectory as the flight plan for the UAV.” This indicates that the societal-consideration cost is associated or “assigned to” a trajectory. A UAV is then inherently selected when being given the flight plan, which is based on the societal consideration cost. 
As indicated by the applicant, Roy teaches in Paragraph 0131 that computer-based flight planner may then compute a societal-consideration cost for various candidate trajectories based on the societal-consideration costs of the different areas over which the trajectory would take a UAV. And the computer-based flight planner may then select a trajectory having a minimum societal-consideration cost. Roy goes on to teach in Paragraph 0133 that “the loss function may map a trajectory (e.g., a series of waypoints) to a real number that intuitively represents a “cost” associated with the trajectory…The computer-based flight planner may then solve an optimization problem to determine a trajectory having the minimum cost, and output that trajectory as the flight plan for the UAV.” The societal consideration cost is associated or “assigned” to the trajectory first and then, based on this cost, the flight plan is output for the UAV, which has inherently been selected. Determining a flight plan for a particular UAV is equivalent to selecting that UAV to travel along the trajectory. The aspect of “selecting” a UAV is claimed broadly and has been interpreted accordingly. If applicant is referring to a particular procedure or criteria that involves selecting a UAV in a more narrow and specified manner, Examiner suggests reciting the claims as such); 
transmit the flight route to the selected UAV (see Paragraph 0152 wherein “the flight planner module 714 may solve an optimization problem to determine a trajectory having the minimum cost, and output that trajectory as the flight plan for the UAV”); 
wherein the selected UAV travels according to the flight route (see Paragraph 0174 wherein given the societal-consideration costs of the areas over which a UAV following each flight plan would travel, the computer-based flight planner may determine a societal-consideration cost associated with each flight plan. For example, since a UAV following flight plan “1”, the most efficient and direct route, would travel through geographic areas “1”, “3”, and “4”, the societal-consideration cost of flight plan “1” may be determined to be “9” (4+2+3=9)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the selection of a UAV out of a plurality of UAVs functionality, as taught by Roy, for the purpose of desirably enhancing the perceived safety of UAVs, e.g., by turning earlier than necessary in order to demonstrate clear awareness of possible risks, for example (see Paragraph 0135 of Roy).
Regarding claim 2, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to generate the evaluation data based on whether an obstacle is detected in the acquired detection result (see Paragraph 17 for the obstacle detection application 106 may analyze the computer vision footage to identify the obstacles and associated characteristics thereof such as, for example, to generate obstacle characteristic data (corresponds to evaluation data)).  
Regarding claim 3, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to generate the evaluation data based on a type of an obstacle detected in the acquired detection result (see Paragraph 17-18 for the obstacle detection application 106 may determine a velocity of the obstacle 126, a shape of the obstacle 126, and/or any other type of characteristic discernable from the computer vision footage taken during the piloted UAV flights. The flight control service 102 may also receive flight path information corresponding to the piloted UAV flights that include course deviations of varying degrees in response to unanticipated obstacles of varying types and/or characteristics).  
Regarding claim 4, Yarlagadda teaches the management device according to claim 1, wherein in a case where the first UAV flies on a second flight route so as to avoid an obstacle detected during flight of the first flight route, the at least one processor is configured to generate both the evaluation data of the first flight route and the evaluation data of the second flight route (see Paragraph 47 for a new optimal course deviation (corresponds to a second flight route) that may be calculated based on corresponding degrees of the new individual indicators identified at block 410. For example, based on an obstacle that enters the autonomous UAV's 132 FOV at a distance of 300 feet from the UAV 132 an optimal course deviation may include a sharp 45 degree bank away from the obstacle whereas if the obstacle were identified at 1500 feet from the UAV the optimal course deviation may include a relatively slighter 20 degree bank away from the obstacle).  
Regarding claim 6, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the at least one processor is configured to select a second UAV including no obstacle detecting function as a UAV that flies on the flight route to which the route score indicating that an obstacle is unlikely to exist on the flight route is assigned.
However, Roy teaches the management device according to claim 1, wherein the at least one processor is configured to select a second UAV including no obstacle detecting function as a UAV that flies on the flight route to which the route score indicating that an obstacle is unlikely to exist on the flight route is assigned (see Paragraphs 0077-0086 wherein the UAV may or may not include various sensors; see Paragraph 0025 wherein a flight plan determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. As a result, the flight plan may desirably enhance the perceived safety of UAVs, e.g., by turning earlier than necessary in order to demonstrate clear awareness to bystanders of possible risks, for example).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the selection of UAV and societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claims 7 and 8, see the corresponding limitations of claim 1. 
Regarding claim 9, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to update the generated evaluation data based on the detection result (see Paragraph 12 wherein the optimal deviation model may be updated over time by the machine learning engine as data correlations evolve over time, e.g. as pilot behavior changes responsive to evolving regulations and/or best practices; see also Paragraph 39 for the optimal deviation model 110 may evolve over time, via updates, such as changes to indicators, changes to weights, and/or other changes. As discussed above, the machine learning engine 104 may determine correlations between the obstacle characteristic data 312 and the deviation characteristic data 314. Thus, the machine learning engine 104 may determine identifiers and/or weights for use in the optimal deviation model 110, which may be stored in the model data 214).  
Regarding claim 10, Yarlagadda teaches the management device according to claim 9, wherein the at least one processor is configured to update the generated evaluation data in each flight of a plurality of UAVs (see Paragraph 27 for each of the individual flight paths 216 are representative of a corresponding pilot's reaction to various obstacles. For example, the controlling pilot corresponding to flight path 216(1) appears to have a tendency to perform relatively large course deviations in response to various obstacles. In particular, path 216(1) indicates that a piloted UAV 114 was caused to perform large course deviations in response to the obstacles 204 and 208; see also Paragraph 46 wherein a substantially live stream of computer vision footage may be monitored during an autonomous UAV flight to identify new occurrences of the indicators in associated with new obstacles, e.g. obstacles 204′ and 208′ (corresponds to updating). For example, an autonomous UAV 132 may be configured with the autopilot module 112 which may monitor computer vision footage taken by the autonomous UAV 132 to identify new obstacles and indicators associated with the new obstacles).  
Regarding claim 11, Yarlagadda teaches the management device according to claim 9, wherein the at least one processor is configured to update the generated evaluation data of the flight route according to a period during the flight route is not flown by the plurality of UAVs (see Paragraph 35 for example, each of a delivery UAV and a news organization UAV with a large camera mounted and hovering over a roadway  (corresponds to a period in which the UAV is not flying the flight route) are examples of UAVs which may be operating under specific objectives such that erratic behavior is unlikely).  
Regarding claim 12, Yarlagadda teaches the management device according to claim 3, wherein the at least one processor is configured to generate the evaluation data based on whether the obstacle is a moving object or an immovable object (see Paragraph 18 wherein the deviation characteristics application 108 may analyze the flight path information to identify notable characteristics of pilot performed course deviations. For example, the flight path data may reveal that slight course deviations are appropriate to avoid stationary obstacles such as the building cluster 124 while larger deviations are appropriate to avoid mobile obstacles such as the hot air balloon 126).  
Regarding claim 13, Yarlagadda teaches the management device according to claim 5, but fails to explicitly teach wherein the flight score is set based on at least one of (i) size of range to detect obstacles by the UAV, (ii) distance of range to detect obstacles by the UAV, (iii) type of a device mounted on the UAV to detect obstacles, and (iv) whether a device is mounted on the UAV to detect obstacles.
However, Roy teaches the management device according to claim 5, wherein the flight score is set based on at least one of (i) size of range to detect obstacles by the UAV, (ii) distance of range to detect obstacles by the UAV, (iii) type of a device mounted on the UAV to detect obstacles, and (iv) whether a device is mounted on the UAV to detect obstacles (see Paragraph 0170-0171 wherein furthermore, table 1000 of FIG. 10 also shows a minimum distance that a UAV should maintain between the UAV and other obstacles when flying over each of the geographic areas. For instance, because geographic area “2” has the highest societal-consideration cost, it also has the largest minimum distance of 50 meters. Note that the example minimum distances of table 1000 are not meant to be limiting. In other examples, if a societal-consideration cost of a geographic area is greater than zero, the minimum distance may be set to a predetermined distance (e.g., 50 meters), rather than having different minimum distances depending on the societal-consideration cost of a particular geographic area).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claim 14, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the at least one processor is configured to recommend a UAV based on the evaluation data.
However, Roy teaches wherein the at least one processor is configured to recommend a UAV based on the evaluation data (see Paragraph 0060 wherein the central dispatch system 408 may keep track of which UAVs 404 are located at which local dispatch systems 410, which UAVs 404 are currently available for deployment, and/or which services or operations each of the UAVs 404 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 410 may be configured to track which of its associated UAVs 404 are currently available for deployment and/or which services or operations each of its associated UAVs is configured for. In some cases, when central dispatch system 408 receives a request for UAV-related service from an access system 402 , central dispatch system 408 may select a specific UAV 404 to dispatch. The central dispatch system 408 may accordingly instruct the local dispatch system 410 that is associated with the selected UAV to dispatch the selected UAV. The local dispatch system 410 may then operate its associated deployment system 412 to launch the selected UAV. In other cases, a central dispatch system 408 may forward a request for a UAV-related service to a local dispatch system 410 that is near the location where the support is requested, and leave the selection of a particular UAV 404 to the local dispatch system 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the recommending of UAVs and societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claim 17, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the flight score is based on obstacles in the flight route.
However, Roy teaches the flight score is based on obstacles in the flight route (see Paragraph 0028 that “the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas, information regarding vulnerable populations (e.g., schools, hospitals, prisons, retirement communities, etc.), information regarding areas that would be especially disturbed by the noise of UAV travel, information regarding areas that should be avoided or preferred for safety reasons, and information regarding personal preferences for UAV travel (e.g. user-provided feedback), as well as information regarding weights corresponding to different types of land use that is used to determine societal-consideration costs of flying over respective geographic areas.” Roy goes on to teach in Paragraph 0135 that “In some instances, a flight plan determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. For example, a UAV may be configured to keep away from obstacles by at least a first distance when flying over high societal-consideration cost areas, but the UAV may be permitted to fly closer to obstacles when flying over rural areas having little or no social-consideration costs.” This teaching indicates that the societal-consideration cost is proportional to the distance that is maintained from the obstacles along the UAV’s flight plan. The proportionality of the societal consideration cost and the distance kept from obstacles corresponds to applicant’s claim 17 wherein the flight score is based on obstacles in the flight route, as broadly recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the recommending of UAVs and societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claim 18, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to determine the maximum distance of the flight route (see Paragraph 29 wherein “with particular reference to flight path 216(1), it will be appreciated that performing these relatively large course deviations will consume additional on-board energy resources (e.g. fuel and/or battery) and may also increase the overall flight time. Such considerations may be of particular importance under circumstances where (i) the on-board energy resources of the autonomous UAV 132 limit its flight time/range or (ii) the autonomous UAV 132 is required to perform a task within a particular time frame (e.g. delivery cargo with a certain time).” The flight range consists of a minimum and maximum range or distance of the flight route that the uav is able to traverse).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda (US 10679509 B1) in view of Roy (US9262929B1) and in further view of Sasao (US20190147751A1).
Regarding claim 15, Yarlagadda and Roy teaches the management device according to claim 5, as discussed above, but fails to explicitly teach wherein the route score is increased more by an immovable obstacle than an immovable obstacle.
However, Sasao teaches the route score is increased more by an immovable obstacle than a movable obstacle (see Paragraph 0101 wherein the obstacle detecting unit 402 can measure the number of times that obstacles are detected in a fixed period of time. When the number of times that the obstacles are detected in a fixed period of time is less than a predetermined number, it can be determined that there is no obstacle. For example, one example can be when there are obstacles that dynamically change position (corresponds to movable obstacle) such as a bird. There can be cases where a bird is detected as an obstacle, it is detected as an object for an instant, but then leaves by a predetermined timing thereafter and is no longer detected as an obstacle. In this case, an obstacle temporarily detected does not affect the flight of the UAV 101. Therefore, the obstacle detecting unit 402 can carry out obstacle detection for a fixed period of time, and the obstacle detecting unit 402 can determine that there is no obstacle if the number of times that obstacles are detected is the number of times of detection less than a predetermined number of times in the fixed period of time; see also 0095 wherein the obstacle detecting unit 402 can detect obstacles in the path of the UAV 101. Obstacles can be objects that exist in the path of the UAV 101 and can affect the flight of the UAV 101. Buildings, structures such as bridges, trees, utility poles, overhead wires, and the like can be given as examples of obstacles (corresponds to immovable obstacles). As described in the example of a balcony, objects that are close to the destination that are a hindrance to landing can be examples of obstacles. For example, packages scattered on the destination balcony, sunshades, and the like can be given. Note that these are only examples, and an obstacle is not limited to these examples; see figure 6 wherein the obstacle detection score for case 1 is 55 (immovable obstacles such as buildings) and for case 2 is 0 (movable obstacle such as a bird)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, and the selection of UAVs and societal consideration cost functionality, as taught by Roy, using the detection of immovable and movable obstacles, as taught by Sasao, for the purpose of changing a destination to a different region when it is difficult for a UAV to reach its destination (see Paragraph 0055 of Roy).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
UBHI (US20150379874) teaches a device receives a request for a flight path from a first location to a second location in a region, and calculates the flight path based on the request and based on one or more of weather information, air traffic information, obstacle information, regulatory information, or historical information associated with the region. The device determines required capabilities for the flight path based on the request, and selects, from multiple UAVs, a particular UAV based on the required capabilities for the flight path and based on a ranking of the multiple UAVs. The device generates flight path instructions for the flight path, and provides the flight path instructions to the particular UAV to permit the particular UAV to travel from the first location to the second location via the flight path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665